Case 2:21-cv-03140-CCC-ESK Document 19 Filed 03/10/21 Page 1 of 10 PageID: 329




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  NAIL ALLIANCE, LLC, a Delaware limited
  liability company, and NAIL ALLIANCE –
  NORTH AMERICA, INC., a California                 Civil Action No.: 21-cv-3140
  corporation,

                             Plaintiffs,            ORDER GRANTING PRELIMINARY
                                                    INJUNCTION
                    -against-

  TTN BEAUTY, an entity of unknown origin,
  LUXE NAILS & SPA, an entity of unknown
  origin, TAI NGUYEN, an individual, KY M.
  NGUYEN, GIAU NGUYEN, an individual,
  CUONG HUNG NGUYEN, an individual,
  and DOES 1-10, INCLUSIVE,

                             Defendants.



        On February 25, 2021, the Court conducted a show cause hearing in this matter. On March

 9, 2021, the Court conducted an additional hearing with no opposition or appearance by

 Defendants TTN Beauty, Luxe Nails & Spa, Tai Nguyen, Ky M. Nguyen, Giau Nguyen, Cuong

 H. Nguyen and “Doe” Defendants 4 to 10 (collectively, “Defendants”). Plaintiffs appeared

 through counsel after conducting a seizure with the United States Marshal and filing a First

 Amended Complaint and a Declaration of Darnell Stanislaus, Esq. in support of Plaintiffs’

 Compliance and Inventory Report as ordered on February 25, 2021. On February 25, 2021, the

 Court issued an Temporary Sealing Order, which has since been vacated, along with a Temporary

 Restraining Order and Seizure Order, an Order to Show Cause (“OSC”) re:              Preliminary

 Injunction, a Substitute Custodial Order, and an Order for Expedited Discovery (collectively, the

 “TRO”) (Dkt. 9).




                                                1
Case 2:21-cv-03140-CCC-ESK Document 19 Filed 03/10/21 Page 2 of 10 PageID: 330




        Having reviewed the Declaration of Darnell Stanislaus (“Stanislaus Decl.”) and Plaintiffs’

 First Amended Complaint (“FAC”), along with all of the papers filed in support of the TRO,

 including the Declaration of GariDawn Tingler (“Tingler Decl.”), and having heard oral argument

 in support of the OSC and GOOD CAUSE appearing therefore, the Court hereby GRANTS

 Plaintiffs’ motion for a preliminary injunction and finds as follows:

        1.      This Court has federal-question subject matter jurisdiction over the claims arising

 under the Lanham Act, 15 U.S.C. § 1051 et seq., and the Patent Act, 35 U.S.C. § 101 et seq., and

 supplemental jurisdiction over the state law claim.

        2.      This Court has personal jurisdiction over the Defendants under, inter alia, N.J. Ct.

 R. 4:4-4 since Defendants: (i) reside in New Jersey; (ii) have transacted substantial business from,

 to, and within New Jersey; (iii) have brought, sold, and/or solicited the sales of counterfeit products

 from, to and within New Jersey; (iv) have induced or enabled, or otherwise aided and abetted or

 conspired with others in the distribution of counterfeit products from, to or within New Jersey; (v)

 have participated in distribution of counterfeit products, which distribution Defendants knew

 would have, and has had, a substantial impact in New Jersey; and/or (vi) otherwise have sufficient

 contacts to New Jersey that give rise to the claims asserted herein, such that it would be fair and

 reasonable and consistent with the United States Constitution to exercise personal jurisdiction over

 each of the Defendants. (See FAC ¶ 13.)

        3.      Venue is proper in this Court under 28 U.S.C. § 1391.

        4.      The GELISH mark is protected by multiple federal trademark registrations,

 including United States Trademark Registration Nos. 4,096,115 (standard character mark) and

 3,857,946 (design plus words) for use in nail care preparations. (See FAC, Exs. 1-2.)




                                                   2
Case 2:21-cv-03140-CCC-ESK Document 19 Filed 03/10/21 Page 3 of 10 PageID: 331




        5.      The GELISH trade dress, which includes a unique three-dimensional configuration

 and scrollwork pattern, is protected by federal United States Trademark Registration

 Nos. 4,473,557 and 4,473,558. (See FAC, Exs. 3-4.)

        6.      Plaintiffs have further distinguished GELISH products with artistically distinctive

 and visually useful bottles, which are protected by patents. See U.S. Design Patent No. D 656,824

 (FAC, Ex. 5); and U.S. Patent No. 8,528,739 (FAC, Ex. 6). After prior counterfeiting activity,

 Plaintiffs upgraded to a more expensive glass bottle that utilized the same trade dress.

        7.      The GELISH trade dress has clean lines and distinctive scroll artwork on a white

 background, and features the dominant GELISH marks as illustrated below. These unique and

 inherently distinctive features of the GELISH brand bottle are protected as a trade dress under both

 state and federal law. (Tingler Decl. ¶¶ 13-15.)




        8.      The preceding federally registered and common law GELISH trademarks, design

 marks and trade dress are collectively referred to herein as the “GELISH marks.”




                                                    3
Case 2:21-cv-03140-CCC-ESK Document 19 Filed 03/10/21 Page 4 of 10 PageID: 332




        9.      Nail Alliance LLC is the owner of the GELISH marks. Nail Alliance – North

 America, Inc. has the exclusive worldwide license from Nail Alliance LLC to use the GELISH

 mark and has never abandoned the same. (Tingler Decl. ¶¶ 10, 15.)

        10.     None of the Defendants is an authorized distributor of Nail Alliance’s GELISH

 brand products. (Tingler Decl. ¶ 11.)

        11.     Plaintiffs have established a substantial likelihood of success on the merits of their

 counts for violations of the Lanham Act, including for trademark infringement, counterfeiting,

 and unfair competition. Both in connection with a controlled purchase of counterfeit GELISH

 brand foundation and top coat and seizure of counterfeit GELISH brand gel polish, Plaintiffs

 have shown that Defendants have used at their salon and have sold over the Internet counterfeit

 and spurious products, and/or are participating in the sale, distribution and use of counterfeit and

 spurious products through TTN Beauty and/or Luxe Nails & Spa. Based on copies of licenses

 and personal identification, Facebook accounts and email, Plaintiffs have connected each

 Defendant to the other and to the counterfeit operation, including as an owner, director, officer,

 member, partner, employee, and/or agent of the other Defendants, or otherwise acting in concert

 or participation with them. (Stanislaus Decl. ¶¶ 3-8; Tingler Decl. ¶¶ 37-42, Exs. 7-8.)

        12.     Based on the unrebutted evidence of the low-quality nature of the counterfeit

 product, which has resulted in actual confusion and customer complaints, and a substantial drop

 in sales of authentic GELISH brand products (see Tingler Decl. ¶¶ 18-30, 34-35, 43-50), Plaintiffs

 have suffered, are suffering, and absent injunctive relief, will continue to suffer irreparable harm

 for which there is no adequate remedy at law.

        13.     Plaintiffs have demonstrated that if a preliminary injunction does not issue, (a)

 more counterfeit and infringing products bearing the GELISH marks will appear in salons and




                                                   4
Case 2:21-cv-03140-CCC-ESK Document 19 Filed 03/10/21 Page 5 of 10 PageID: 333




 stores, and (b) more consumers will or are likely to be misled, confused and disappointed by the

 quality of perceived GELISH brand products, resulting in further irreparable injury to Plaintiffs’

 goodwill and reputation. This finding also tips the public-interest factor of the TRO inquiry in

 favor of issuing the TRO.

        14.     The Declarations of GariDawn Tingler and Darnell S. Stanislaus, which evidence

 the counterfeiting activity as well as misrepresentations by or on behalf of Defendants trying to

 conceal and deny responsibilities for the same, further establish good cause to believe that there

 is the strong likelihood of the concealment or transfer of funds. While district courts generally

 do not have the authority to preliminarily restrain assets where a plaintiff seeks a money

 judgment, Grupo Mexicano de Desarrollo v. Alliance Bond Fund, 527 U.S. 308, 331 (1999),

 there is an exception to the general ban on prejudgment asset restraints where an equitable

 remedy is sought. Id. at 325 (citing Deckert v. Indep. Shares Corp., 311 U.S. 282, 287-88 (1940)

 (approving preliminary restraint where rescission and restitution sought)).

        15.     Here, Plaintiffs seek an accounting and disgorgement of profits under 15 U.S.C.

 § 1117(a) and 35 U.S.C. § 289. If Defendants were to file appearances and subject themselves

 to discovery, there is a likelihood that Plaintiffs would obtain an accounting of profits.

 Trademark, like patent holders, owners need to “prove defendant’s sales only; defendant must

 prove all elements of costs or deduction claimed.” 15 U.S.C. § 1117(a); 35 U.S.C. § 289. To

 the extent Plaintiffs can prove sales numbers either through discovery against Defendants or

 discovery on third-parties (for example, by serving third-party payment hosting services, such as

 PayPal, or financial institutions), then an accounting of profits may be appropriate. If and to the

 extent that any restraint might be too broad, Defendants may file challenges to the scope of the

 preliminary injunction by submitting evidence that some or all of the money has other sources.




                                                  5
Case 2:21-cv-03140-CCC-ESK Document 19 Filed 03/10/21 Page 6 of 10 PageID: 334




 The balance of factors tips in favor of Plaintiffs being able to freeze assets of the counterfeiting

 and infringing Defendants, who likely would seek to transfer the money elsewhere.

         16.    Good cause exists for entry of an order prohibiting Defendants, their agents,

 servants, employees, assigns, and attorneys, and any and all persons in active concert or

 participation with Defendants, including any successor thereof, from destroying counterfeit and

 infringing products and related materials, as well as concealing assets, computer, and business

 records and other evidence regarding the same.

        17.     The balance of potential harm to Defendants in restraining their trading in GELISH

 goods is outweighed by the ongoing risk of harm to Plaintiffs and to their reputation and goodwill

 as a manufacturer of high quality products if such relief is not granted.

        18.     As noted earlier, the public interest and the balance of equities favor issuance of the

 preliminary injunction to protect Plaintiffs’ trademark interests, to protect the public from fraud

 and confusion regarding counterfeit and spurious goods, and to protect consumers from mislabeled

 and potentially harmful nail products.

        19.     The Court further confirms its prior order granting expedited discovery in

 connection with the TRO and seizure order, particularly in consideration of the administration and

 interests of justice favoring Plaintiffs balanced against any potential prejudice to Defendants.

 Plaintiffs have demonstrated good cause that absent an order to expedite discovery, Plaintiffs will

 likely suffer a denial of evidence and information necessary to fully develop their case. The covert

 counterfeit activities and evidence of such activities are likely to be concealed or destroyed absent

 an order. Further, the order to expedite discovery in this matter will not unduly prejudice

 Defendants.




                                                   6
Case 2:21-cv-03140-CCC-ESK Document 19 Filed 03/10/21 Page 7 of 10 PageID: 335




 ACCORDINGLY, IT IS on this 10th day of March, 2021:

                            PRELIMINARY INJUNCTION ORDER

        ORDERED that Defendants, and each of them, along with their respective officers,

 directors, employees, agents, attorneys, subsidiaries, and distributors, and any and all persons in

 active concert or participation with them, including but not limited to financial institutions,

 financial service providers, and/or mobile payments/processing companies and/or platforms (e.g.,

 eBay, PayPal, Venmo, GoDaddy), to the extent Defendants are selling or offering to sell any actual

 or perceived GELISH brand nail products, are enjoined pending a judgment after the trial in this

 matter or further order of this Court from:

        a.      directly or indirectly manufacturing, purchasing, importing, advertising,

                promoting, offering to sell, selling, distributing, transferring, concealing,

                or otherwise disposing of any products bearing any of the GELISH marks

                or bottle design, or any confusingly similar marks or bottle design, unless

                Plaintiffs confirm in writing that the products are actually manufactured or

                distributed by Plaintiffs; and

        b.      secreting, concealing, destroying, selling off, transferring, or otherwise

                moving or disposing of: (i) any products or promotional materials, not

                manufactured or distributed by Plaintiffs, bearing any of the GELISH

                marks, or any confusingly similar marks, trade dress or bottle design; (ii)

                any evidence relating to the manufacture, purchasing, importation,

                advertising, promotion, distribution, sale, offer for sale, or transfer of any

                products bearing any GELISH mark or confusingly similar mark or bottle

                design; and (iii) financial income or assets relating to any account used in




                                                  7
Case 2:21-cv-03140-CCC-ESK Document 19 Filed 03/10/21 Page 8 of 10 PageID: 336




                connection with the sale of any counterfeit or spurious “GELISH” brand

                products or look-a-like products, such as described herein, including but

                not limited accounts held at, or maintained with, financial institutions,

                financial service providers, and/or mobile payments/processing companies

                and/or platforms (e.g., eBay, PayPal, Venmo).

                 CONTINUING OBLIGATIONS UNDER SEIZURE ORDER

        IT IS FURTHER ORDERED that, until a final judgment or resolution of this proceeding,

 absent further order from the Court, having conducted a seizure pursuant to 15 U.S.C. § 1116(d)(9)

 and the TRO, the United States Marshals Service or other Federal law enforcement officials (such

 as officers or agents of the United States Customs Service, Secret Service, Federal Bureau of

 Investigation, or Post Office) or State or local law enforcement officers, together with Plaintiffs’

 representatives, are not to publish to anyone other than the Court, Defendants and their legal

 representatives, and Plaintiffs and their legal representatives, any recording, videotape,

 photographs or notes of the seizure, which shall be used only for this proceeding.

        IT IS FURTHER ORDERED that, with respect to the items seized (see Stanislaus Decl.),

 due care shall be taken by the custodian of those items (Plaintiffs’ counsel) to preserve and keep

 in good order any of the seized items or property or assets until a final judgment or resolution of

 this proceeding, at which time the seized items may be destroyed or otherwise disposed of absent

 further order from the Court.

        IT IS FURTHER ORDERED that if after the seizure outlined above Defendants obtain

 additional counterfeit or spurious goods as described herein, whether by manufacturing,

 importation, delivery, or otherwise, Defendants shall immediately notify the Court and deliver




                                                  8
Case 2:21-cv-03140-CCC-ESK Document 19 Filed 03/10/21 Page 9 of 10 PageID: 337




 them into the custody of Plaintiffs’ counsel or to the United States Marshal to deliver to Plaintiffs’

 counsel within two (2) business days.

                              SUBSTITUTE CUSTODIAN ORDER

        IT IS FURTHER ORDERED that Plaintiffs, through their counsel, investigators, and

 representatives, have accounted for and will continue to account for all property seized pursuant

 to the TRO and have compiled and shall continue to compile as necessary a written inventory of

 all such property and shall provide a copy of the inventory to the United States Marshal and a copy

 of the inventory shall be (and has been) submitted to the Court on or before the hearing on March

 10, 2021.

        IT IS FURTHER ORDERED that Plaintiffs’ counsel, Polsinelli PC, will act as substitute

 custodians of any and all property seized pursuant to this Order and shall hold harmless the United

 States Marshals Service or other law enforcement officers executing this Seizure Order and their

 employees from any and all claims asserted in any court or tribunal arising from any acts, incidents,

 or occurrences in connection with the seizure and possession of any of Defendants’ property,

 including any third-party claims. Any and all products seized pursuant to this Order shall be

 maintained at a secured storage facility. Defendants’ counsel shall have supervised access to the

 stored goods and the seized business records; and

                                     COMPLIANCE REPORT

        IT IS FURTHER ORDERED that Defendants shall file with the Court and serve on

 counsel for Plaintiffs within five (5) days after the service of this Order, a report in writing and

 under oath, setting forth in detail the manner and form in which Defendants have complied with

 the TRO and this Order. Specifically, the report shall include a Certification that Defendants have

 identified all relevant financial accounts and surrendered to law enforcement officials all

 documents and property subject to seizure authorized herein; and


                                                   9
Case 2:21-cv-03140-CCC-ESK Document 19 Filed 03/10/21 Page 10 of 10 PageID: 338




                              EXPEDITED DISCOVERY ORDER

        IT IS FURTHER ORDERED that Plaintiffs are permitted to immediately submit ten (10)

 Requests for Production of Documents on Defendants with a command for verified responses and

 document production be produced within three (3) business days of service, and that Defendants

 are to sit for depositions as noticed by Plaintiffs within seven (7) business days of service; and

                                   SERVICE OF THIS ORDER

        IT IS FURTHER ORDERED that Plaintiffs shall serve this Order upon Defendants

 within three (3) days of the date of this Order.


 SO ORDERED.
                                                             s/ Claire C. Cecchi
                                                          CLAIRE C. CECCHI, U.S.D.J.




                                                    10
